Citation Nr: 0740540	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent prior to July 25, 2005, and a disability rating 
higher than 70 percent from July 25, 2005, for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  He is a recipient of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective May 27, 2004.  

In September 2005, during the pendency of this appeal, the RO 
granted a higher disability rating of 70 percent for PTSD, 
effective July 22, 2005.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (When a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

In December 2006, prior to the certification of this appeal, 
the North Carolina Division of Veterans Affairs revoked its 
power of attorney and withdrew as the veteran's 
representative.  The record reflects that written notice was 
provided to both the veteran and the RO.  The veteran has not 
indicated that he desires another representative, and the 
Board will proceed under the assumption that the veteran 
wishes to represent himself.  38 C.F.R. § 20.608(a) (2007).    


FINDINGS OF FACT

1.  Prior to July 22, 2005, the veteran's PTSD was manifested 
by occupational and social impairment with deficiencies in 
most areas due to such symptoms as near-continuous panic and 
depression and an inability to establish and maintain 
effective relationships.

2.  Since July 22, 2005, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as near-
continuous panic and depression and an inability to establish 
and maintain effective relationships.

3.  The veteran's PTSD precludes him from obtaining and 
retaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD are met for the period prior to July 22, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating higher than 70 
percent for PTSD are not met for the period after July 22, 
2005.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411.

3.  A TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by a letter mailed in February 
2005.  This letter specifically informed him of the evidence 
that would support his claim for a higher disability rating 
and that he should submit any pertinent evidence in his 
possession or provide VA with the information necessary for 
it to obtain such evidence.  Although this letter was not 
sent prior to the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
notice, the RO readjudicated the veteran's claim in September 
2005.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided at an 
earlier time.  

A March 2006 letter provided the veteran with notice 
concerning the effective-date element of his claim.  Again, 
although this notice was provided after the claim initially 
was adjudicated, the Board has determined that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Id.  As explained below, the Board has 
determined that an initial higher disability rating is 
warranted prior to July 22, 2005.  The evidence and 
information required to establish entitlement to a higher 
initial rating and the effective date for the increase are 
essentially the same. Consequently, no additional notice is 
required.  Moreover, the Board has determined that a higher 
disability rating is not warranted after July 22, 2005.  
Therefore, no new effective date will be assigned, and the 
failure to provide timely notice with respect to that element 
of the claim is no more than harmless error

The record reflects that the veteran's service medical 
records, Social Security Administration (SSA) records, and 
pertinent private treatment records have been obtained.  The 
veteran also has been afforded two fee-basis examinations.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim, and the Board is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning under a 
hypothetical continuum of mental illness.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

Analysis

As noted, the RO granted service connection for PTSD in a 
December 2004 rating decision and assigned an initial 
disability rating of 30 percent, effective May 27, 2004.  The 
veteran appealed this decision and, during the pendency of 
the appeal, the RO granted a higher disability rating of 70 
percent effective July 22, 2005.  The Board, therefore, must 
consider the propriety of separate ratings for the periods of 
time under appeal.  See Fenderson, 12 Vet. App. 119.

PTSD Rating Prior to July 22, 2005

Private treatment records dated from August 2004 to February 
2005 reflect that the veteran was prescribed medication for 
his PTSD.  An August 2004 record notes that the veteran 
complained of chronic and severe PTSD symptoms.  These 
symptoms included: daily intrusive thoughts, frequent 
nightmares, frequent flashbacks, distress at reminders of 
past trauma, avoidance of places and conversation that 
reminded him of the past, anhedonia, estrangement and 
detachment from others, restricted affect, severe sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, and an exaggerated 
startle response.  He also reported a depressed mood, 
frequent auditory and visual hallucinations, and panic 
symptoms such as sweating, shaking, and palpations.  

Mental status examination revealed that the veteran was 
cooperative with normal dress.  The psychiatrist attributed 
the somewhat broken speech exhibited by the veteran to a 
stroke he experienced in 2000.  His mood was depressed and 
anxious, with a restricted affect, but his thought process 
was linear.  At the time of examination, he exhibited no 
hallucinations, delusions, or suicidal or homicidal ideation.  
His attention, judgment, and insight were fair.  The 
psychiatrist diagnosed chronic, severe PTSD and assigned a 
GAF score of 30.  

In a letter dated in August 2004, the private psychiatrist 
reiterated the veteran's PTSD symptoms and stated that the 
veteran was unable to sustain social and work relationships.  
The psychiatrist opined that he considered the veteran to be 
permanently and totally disabled and unemployable.

The veteran was afforded a fee-basis examination in November 
2004.  He reported experiencing sleep disturbances with 
nightmares two to three times per week.  He reexperienced his 
traumatic experiences through these nightmares and through 
intrusive thoughts.  He complained of intolerance of crowds, 
anxiety, hyperarousal, and hypervigilance.  He felt less 
interested in social activities, was detached from other 
people, and avoided anything that reminded him of his war 
experiences.  He described his temper as "fair."  He denied 
suicide attempts or panic attacks.  He reported that he had 
not worked since his stroke in 2000.  He lived with his 
girlfriend and had some friends but generally had limited 
social relationships.  Although his physical health was poor, 
he was able to perform household chores.  

On mental status examination, the veteran was alert, 
cooperative, and casually dressed.  There were no loose 
associations, flights of idea, delusions, hallucinations, 
ideas of reference, or suspiciousness.  His mood was calm 
with an appropriate affect.  His remote and recent memory 
appeared to be good, and his insight and judgment appeared to 
be adequate.  The examiner diagnosed PTSD and assigned a GAF 
score of 50, specifically noting serious impairment of 
psychosocial functioning.  The examiner opined that the 
veteran's PTSD symptoms interfered with work and social 
activities and caused him distress.

The medical evidence reflects that prior to July 22, 2005, 
the veteran's PTSD symptoms most closely approximated the 
criteria for a 70 percent disability rating.  As a result of 
his PTSD, the veteran experienced occupational and social 
impairment with deficiencies in most areas.  His ability to 
establish and maintain effective relationships was seriously 
impaired, and he had limited social interaction.  His sleep 
was chronically impaired by nightmares, and there was some 
evidence of difficulty with mood, delusions, hallucinations, 
and memory.  However, the evidence shows that he was able to 
maintain personal appearance and hygiene.  There was no 
evidence of impaired impulse control, obsessional rituals, or 
suicidal ideation.  The Board finds that a 70 percent 
disability rating is warranted for the period prior to July 
22, 2005, since the veteran's symptoms most closely satisfy 
the applicable criteria.

However, a higher initial disability of 100 percent is not 
warranted for this period.  The medical evidence specifically 
shows that during this time the veteran was able to perform 
the activities of daily living and that he was fully 
oriented.  There is no indication that his thought processes 
or communication were grossly impaired or that his behavior 
was grossly inappropriate.  Furthermore, there is no evidence 
that he had memory loss for his own name or the names of 
close relatives, or that he posed a persistent danger to 
himself or others.

PTSD Rating After July 22, 2005

The veteran was afforded a second fee-basis examination in 
July 2005.  He complained of nightmares, panic attacks with 
irritability, flashbacks, auditory hallucinations, and 
depression.  He described these symptoms as constant, and the 
examiner noted that his ability to perform daily functions 
was limited since the veteran's symptoms never were in 
complete remission.  He reported problems getting along with 
his supervisor when he was working.   He had no friends and 
great difficulty socializing.  

Mental status examination revealed orientation within normal 
limits and appropriate appearance and hygiene.  The examiner 
noted that his behavior was not appropriate because he 
requested the door be left open and exhibited occasional 
spells of attention loss.  The veteran's affect and mood were 
abnormal and flattened.  Communication, speech, thought 
processes, and abstract thinking also were abnormal.  
Although not observed by the examiner, a history of 
occasional delusions, including paranoid thoughts, and 
intermittent hallucinations was noted.  Judgment was 
impaired, as was memory to a moderate degree.  The veteran 
denied panic attacks, obsessional rituals, and homicidal or 
suicidal ideation.  

The examiner diagnosed PTSD and assigned a GAF score of 40.  
He noted that the veteran was impaired by his PTSD symptoms 
but that it was difficult to determine whether PTSD was his 
primary source of impairment because he had several medical 
impairments.  Although he was able to perform the activities 
of daily living, the veteran had difficulty establishing and 
maintaining effective work and social relationships because 
of his severe anxiety and limited social contact.  The 
examiner also opined that the veteran was not capable of 
managing benefit payments because he had difficulty 
understanding complex commands.  The examiner attributed this 
difficulty to the effects of the veteran's 2000 stroke.  

The medical evidence shows that since July 22, 20005, the 
veteran's PTSD symptoms have continued to be most closely 
associated with the criteria for a 70 percent disability 
rating.  During this period, he has experienced PTSD symptoms 
such as persistent nightmares, flashbacks, hallucinations, 
anxiety, and depression.  His PTSD continues to impact his 
ability to maintain social and work relationships, and his 
judgment and memory are moderately impaired.  However, 
despite his abnormal communication, speech, and thoughts, 
there is no evidence of suicidal ideation, obsessional 
rituals, or impaired impulse control with irritability and 
violence.  Accordingly, the Board finds that a 70 percent 
disability rating is appropriate for this period since the 
evidence demonstrates that the veteran's PTSD meets most, but 
not all, of the pertinent rating criteria.

A higher disability rating of 100 percent is not warranted 
for this period.  The medical evidence specifically shows 
that during this time the veteran has been fully oriented, 
able to maintain personal hygiene, and does not pose a danger 
to himself or others.  Although noted to be abnormal, there 
is no indication that his thought processes or communication 
are grossly impaired.  Similarly, while noted to be 
moderately impaired, the veteran's memory problems are not so 
severe as to include memory loss for his own name or the 
names of close relatives.  

TDIU
With regard to TDIU, the Court of Appeals for Veterans Claims 
has determined that a TDIU claim is "merely an alternate way 
to obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In essence, a TDIU claim 
is a type of increased rating claim.  Accordingly, under 
Section 3.155(c), governing informal claims, a separate 
formal claim for TDIU is not necessary once a claim for an 
increased rating has been filed.  In these circumstances, VA 
must accept an informal request for TDIU as a claim.  Thus, 
any evidence in the claims file or under VA control (see Bell 
v. Derwinski, 2 Vet. App. 611 (1992)) submitted subsequent to 
the original increased rating claim that indicates that there 
is "current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for TDIU.  
Norris v. West, 12 Vet. App. 413, 421 (1999).    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU. 

In order to establish service connection for a TDIU due to 
service-connected disability, there must be impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to age 
or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15 (2007); VAOPGCPREC 6.96 (1996).

The record reflects that the veteran last worked as a truck 
driver in 2000, after he experienced a stroke.  Although he 
was not diagnosed with PTSD until 2004, the veteran has 
consistently reported that he began experiencing PTSD 
symptoms immediately after his service in Vietnam.  The July 
2005 fee-basis examiner and the veteran's private 
psychiatrist both noted that the veteran's PTSD symptoms have 
impaired his ability to sustain work relationships.  This 
assessment is supported by the July 2005 examination report, 
which notes that he reported difficulty getting along with 
his former supervisor.  Significantly, in the August 2004 
letter, the veteran's psychiatrist specifically opined that 
he considered the veteran to be permanently and totally 
disabled and unemployable because of his chronic, severe PTSD 
symptoms.  After reviewing the documented findings regarding 
the severity of the veteran's service-connected PTSD, and 
resolving reasonable doubt in his favor, the Board finds that 
his disability for all intents and purposes prevents him from 
performing substantially gainful employment consistent with 
his job skills and work history.  Therefore, TDIU is 
warranted effective May 27, 2004.  38 C.F.R. §§ 3.349, 3.341, 
4.16(a).


ORDER

An initial disability rating of 70 percent for PTSD prior to 
July 25, 2005, is granted, subject to the criteria applicable 
to the payment of monetary benefits.

A disability rating higher than 70 percent for PTSD after 
July 25, 2005, is denied.

TDIU is granted, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


